Order entered November 14, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00058-CR

                                WILLIAM SNOW, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause Nos. F11-35377-S

                                           ORDER
       On September 17, 2013, this Court ordered the Dallas County District Clerk to file,

within fifteen days, a supplemental record containing the judicial confession for this case. When

the supplemental record was not received by October 14, 2013, this Court again ordered the

Dallas County District Clerk to file a supplemental record containing the judicial confession. To

date, we have not received the supplemental record with the judicial confession.

       Accordingly, we ORDER Gary Fitzsimmons, Dallas County District Clerk, to file, by

NOVEMBER 21, 2013, a supplemental record containing the judicial confession in this case.

       If the Court does not receive the supplemental clerk’s record by the date specified, the

Court will utilize the available remedies to obtain the supplemental clerk’s record, including
ordering that Gary Fitzsimmons show cause why he should not be held in contempt for not

complying with this Court’s order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office,

Criminal Records Division; and to counsel for all parties.


                                                     /s/     LANA MYERS
                                                             JUSTICE